17 F.3d 1435NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Teri Ann MEITINGER, Defendant Appellant.
No. 93-6526.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 28, 1993.Decided Feb. 9, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-88-358, CA-93-1002-HM)
Teri Ann Meitinger, appellant pro se.
Lynne Ann Battaglia, U.S. Atty., Lisa M. Bell, Office of the United States Attorney, Baltimore, MD, for appellee.
D.MD.
AFFIRMED.
Before HALL, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Teri Ann Meitinger appeals the dismissal of her motion to vacate her sentence, 28 U.S.C. Sec. 2255 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Meitinger, No. CR-88-358;  CA-93-1002-HM (D. Md. Apr. 30, 1993).


2
Meitinger's motions to amend the record and for appointment of counsel are denied.  We have considered the supplemental information she submitted, and find it unpersuasive.  The amendment to the sentencing guidelines to which she refers applies only to sentencing for a crime involving LSD. United States Sentencing Commission, Guidelines Manual, Sec. 2D1.1 (c) n.*  (Nov.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Meitinger originally filed her motion under 28 U.S.C.A. Sec. 2241 (1971) in the Eastern District of Kentucky, the district of her confinement.  The district court ruled the case to be a Sec. 2255 motion, and ordered it transferred to the District of Maryland, where Meitinger was sentenced